Citation Nr: 0717450	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory condition, claimed as chronic 
obstructive pulmonary disease (COPD) and asthma.  

3.  Entitlement to a compensable evaluation for a left great 
toe fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1978 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2001, April 2003 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The April 2003 rating 
decision, in pertinent part, continued a noncompensable 
evaluation of the veteran's left great toe fracture.  The 
June 2005 rating decision denied service connection for 
alcoholism and found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for COPD (also claimed as asthma).  

The April 2003 rating decision also denied service connection 
for a right elbow condition and arthritis.  The veteran 
expressed disagreement with the rating decision and was 
issued a statement of the case (SOC) regarding his claims of 
entitlement to an increased evaluation for the left great toe 
fracture and service connection for a right elbow condition 
and arthritis in May 2004.  This SOC was returned as 
undeliverable and was resent to the veteran's correct address 
in August 2004.  However, in his September 2004 Form 9 
(substantive appeal) the veteran indicated that he was only 
appealing the issue regarding his left great toe.  

Therefore, the claims of entitlement to service connection 
for a right elbow condition and arthritis are not in 
appellate status.  38 C.F.R. § 20.200 (2006) (appeal consists 
of a timely filed notice of disagreement and, after issuance 
of a statement of the case, a substantive appeal).  

The Board notes that in an April 2000 rating decision, the RO 
denied service connection for COPD on the basis that the 
claim was not well grounded under the law then in effect.  A 
May 8, 2000 letter to the veteran provided notice of this 
rating decision.  As the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), if a claim 
that was denied as not well grounded and becomes final 
between July 14, 1999 and November 9, 2000, is reconsidered 
de novo in light of the enactment of the VCAA, the claim is 
readjudicated as if the previous denial had not been made.  
Id. at 1343-44.  

The veteran did not appeal the April 2000 rating decision 
and, as such, it became final on May 8, 2001.  38 U.S.C.A. 
§ 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

Because the denial of service for COPD became final after 
November 9, 2000, the provision allowing for readjudication 
of the claim without the need for new and material evidence 
is not applicable in this case.  Pub. L. 106-475, § 7, Nov. 
9, 2000, 114 Stat. 2099.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The July 2001 rating decision readjudicated the claim of 
entitlement to service connection for COPD pursuant to the 
VCAA.  Despite the fact that the July 2001 rating decision 
discussed the merits of the underlying service connection 
claim, the Board must make an independent determination as to 
whether new and material evidence has been presented before 
reaching the merits of the claim and, so, the claim regarding 
entitlement to service connection for a respiratory condition 
has been characterized as indicated on the first page of this 
decision.  

The Board has considered the fact that a claim based on a new 
diagnosis can be decided without reference to prior final 
denials.  Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 
1996).  While the veteran was denied service connection for 
COPD in April 2000 and he filed a claim of entitlement to 
service connection for COPD/asthma in August 2004, this 
cannot be construed as a new claim, as asthma is a form of 
the previously denied COPD.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY  480 (28TH Ed. 1994).  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Boston, 
Massachusetts RO, which has certified the case for appellate 
review.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The reopened claim of entitlement to service connection for a 
respiratory condition and the claim of entitlement to a 
compensable evaluation for a left great toe fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of alcohol 
dependence, and he filed a claim for compensation for 
alcoholism in August 2004.  

2.  The April 2000 rating decision, which denied entitlement 
to service connection for COPD is final.  

3.  Evidence pertaining to the claim of entitlement to 
service connection for a respiratory condition received since 
the April 2000 rating decision is neither cumulative nor 
redundant, relates to a previously unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The claim for service connection for alcoholism on a 
direct basis lacks legal merit.  38 U.S.C.A. §§ 105, 1131 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.310 (2006).  

2.  The April 2000 rating decision, which denied service 
connection for COPD, is final.  38 U.S.C.A. § 7105 (West 
2002).  

3.  The evidence submitted since the April 2000 rating 
decision pertaining to the claim of entitlement to service 
connection for a respiratory condition is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

As will be discussed further below, the veteran's claim of 
entitlement to service connection for alcoholism is being 
denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

In any event, August 2003 and October 2004 VCAA letters 
provided the veteran with notice of the information and 
evidence required to substantiate a claim of entitlement to 
service connection, his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA, and 
the October 2004 VCAA letter specifically requested that he 
submit any evidence in his possession pertinent to his claim.  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection for a respiratory condition, further 
notice or assistance is unnecessary to aid the veteran in 
substantiating this claim.  

II.  Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of an appellant's own 
alcohol or drug abuse.  Moreover, Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See also VAOPGCPREC 2-97.  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
Court of Appeals for the Federal Circuit held that a veteran 
could receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service connected disability.  In other words, 38 U.S.C.A. 
§§ 1110, 1131 do not preclude compensation for an alcohol or 
drug abuse disability secondary to a service connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service connected 
disability.  Rather, the statute precludes compensation only 
for (a) primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Court of Appeals for the 
Federal Circuit defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.  Allen at 1376.  

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or for which compensation can be paid.  The 
veteran has asserted that he was first put into treatment for 
alcoholism in service, and the VA and private treatment 
records reflect primary diagnoses of alcohol dependence.  The 
veteran has not contended, nor does the medical evidence 
indicate, that alcoholism is secondary to any other 
condition.  Therefore, the veteran's claim does not present a 
basis for which relief may be granted, and has no legal 
merit.  As the disposition of the claim is based on law and 
not the facts of this case, the claim must be denied based on 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

III.  New and Material Evidence

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for COPD 
in an April 2000 rating decision.  That denial was based on 
the fact that there was no evidence of COPD in service.  

Of record at the time of the April 2000 rating decision were 
the veteran's service medical records.  These records 
included the veteran's March 1978 enlistment examination, 
which noted a history of asthma attacks up to age 11, and a 
record of treatment for asthma during service.  

Also of record at the time of the April 2000 rating decision 
were VA treatment records from August 1992 to September 1999 
including diagnoses of and treatment for COPD.  

The veteran was notified of the April 2000 rating decision by 
letter in May 2000, however, he did not initiate an appeal.  
The veteran did not file a notice of disagreement (NOD) 
within one year of the May 2000 notice of the rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above, a July 2001 rating decision readjudicated 
the veteran's claim of entitlement to service connection for 
COPD in light of the VCAA.  Notice of this rating decision, 
mailed the same month, was returned to VA.  A June 2003 
letter in the claims file indicates that the veteran did not 
previously receive notice of the July 2001 rating decision, 
and provided him with notice of that denial.  The veteran 
submitted an NOD with the denial of service connection for 
COPD in July 2003.  The Board finds that this July 2003 
communication expresses a desire to reopen his claim of 
entitlement to service connection for a respiratory 
condition.  

Because the veteran did not receive notice of the July 2001 
rating decision until June 2003, his July 2003 notice of 
disagreement was timely.  See Hauck v. Brown, 6 Vet. App. 
518, 519 (1994) (per curiam order) (where an appellant 
"never received notification of any denial..., the one-year 
period within which to file an NOD, which commences with 'the 
date of mailing of notice of the result of initial 
determination,' did not begin to run").  

Because the veteran submitted a timely NOD in regard to the 
July 2001 rating decision, that decision did not become 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); see 
also Myers v. Principi, 16 Vet. App. 228 (2002).  Thus, the 
April 2000 rating decision is the last final denial of the 
claim, and the evidence to be considered is that associated 
with the claims file since that decision.  

On August 29, 2001, 38 C.F.R. § 3.156 revised the standard 
for finding new and material evidence.  This change in the 
law is applicable to claims filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).   

As revised, "new evidence" means evidence not previously 
submitted to VA decisionmakers; "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence associated with the claims file since April 2000 
includes a November 2004 statement in which the veteran 
indicated that he had experienced numerous breathing problems 
from asthma and COPD since service.  The veteran is competent 
to report a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  

This November 2004 statement is new, in that it was not 
previously of record, and is material, in that it relates to 
a previously unestablished element of the claim, a nexus 
between a current respiratory disability and service.  This 
statement raises a reasonable possibility of substantiating 
the claim.  As such evidence submitted since the April 2000 
rating decision is new and material, and the claim is 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

Entitlement to service connection for alcoholism is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a respiratory 
condition, claimed as chronic obstructive pulmonary disease 
(COPD) and asthma, is reopened.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

At VA treatment in September 2002 the veteran stated that he 
applied for SSI benefits.  However, records related to a 
disability claim with the Social Security Administration 
(SSA) have not been associated with the claims file.  These 
records are potentially pertinent to the claims on appeal.  
VA is required to obtain the SSA records prior to deciding 
the veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, including SSA records, of which 
it is put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Court has held that the threshold for getting an 
exam is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

As discussed above, service medical records include the 
veteran's March 1978 enlistment examination, at which he gave 
a history of asthma attacks up to age 11.  History provided 
by the veteran of the pre-service existence of conditions 
recorded at the time of entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995); 38 C.F.R. § 3.304(b)(1).

Service medical records include a diagnosis of asthma in July 
1979.  VA treatment records note a medical history of asthma 
since childhood and include current diagnoses of asthma.  In 
a November 2004 statement the veteran reported a continuity 
of symptomatology of breathing problems since service.  The 
report of a continuity of symptomatology serves to trigger 
VA's duty to provide an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).  

The record reflects that the veteran has not been provided 
VCAA notice in regard to his claim for an increased 
evaluation for his left great toe fracture.  Failure to 
provide notice of what evidence is needed to substantiate the 
claim is ordinarily prejudicial.  Overton v. Nicholson, 20 
Vet. App. 420 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the Board finds that remand is required so 
that the notice deficiency can be remedied prior to appellate 
review.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to a compensable 
evaluation for the left great toe 
fracture.  

2.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current respiratory condition.  The 
examiner should review the claims file 
and note such review in the examination 
report or an addendum.  

The examiner should opine whether any 
current respiratory condition clearly and 
unmistakably pre-existed service and 
whether such condition was actually 
aggravated (underwent a permanent 
increase in disability) by active 
service.  

If the condition did not clearly and 
unmistakably pre-exist service, or was 
not clearly and unmistakably permanently 
aggravated in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current respiratory condition had its 
onset in service or is otherwise the 
result of service.  The examiner should 
offer a complete rationale for all 
opinions given.  

4.  After ensuring that all development 
is complete, re-adjudicate the claims.  
If any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


